Citation Nr: 1547992	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for dry eye syndrome.

3.  Entitlement to service connection for Bell's palsy.

4.  Entitlement to service connection for difficulty swallowing.

5.  Entitlement to service connection for a bilateral hand disorder.

6.  Entitlement to service connection for a meningioma of the scalp. 

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1972 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009, February 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The respiratory claim was remanded by the Board in September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  A June 2005 award letter from SSA specifically references the Veteran's cerebral vascular accident, respiratory problems, and Bell's palsy.  Consequently, the records associated with the SSA decision may provide information relevant to the Veteran's respiratory, difficulty swallowing, scalp, Bell's palsy, and dry eye claims.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim. See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  While the bilateral hands are not addressed in the SSA award letter, the medical records from SSA may include information regarding the hands.  As such, this claim must also be remanded.

With regard to the SMC claim, the SSA records may provide relevant information for this claim.  More importantly, however, the adjudication of the SMC claim is dependent on the outcome of the service connection adjudications.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must complete the development for the service connection claims before readjudicating the SMC claim.  

Accordingly, the case is REMANDED for the following actions:

1.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and his attorney of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

2.  After completing the above action and any other development deemed necessary, the Veteran's service connection claims should be readjudicated.  Thereafter, the SMC claim should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




